71 So. 3d 286 (2011)
LOUISIANA DEPARTMENT OF INSURANCE through James J. DONELON, Commissioner of Insurance
v.
Steve J. THERIOT, Louisiana Legislative Auditor for the State of Louisiana, the Louisiana Legislature through the Legislative Audit Advisory Council, Honorable John N. Kennedy, Treasurer of the State of Louisiana and Honorable Angele Davis, Commissioner of Administration for the State of Louisiana.
No. 2011-C-1139.
Supreme Court of Louisiana.
September 30, 2011.
*287 Denied.
JOHNSON, VICTORY and KNOLL, JJ., would grant.